
	

113 S727 IS: Financial Institutions Examination Fairness and Reform Act
U.S. Senate
2013-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 727
		IN THE SENATE OF THE UNITED STATES
		
			April 15, 2013
			Mr. Moran (for himself
			 and Mr. Manchin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To improve the examination of depository institutions,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Financial Institutions Examination
			 Fairness and Reform Act.
		2.Timeliness of
			 examination reportsThe
			 Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C. 3301
			 et seq.) is amended by adding at the end the following:
			
				1012.Timeliness of
				examination reports
					(a)In
				general
						(1)Final
				examination reportA Federal financial institutions regulatory
				agency shall provide a final examination report to a financial institution not
				later than 60 days after the later of—
							(A)the exit interview
				for an examination of the institution; or
							(B)the provision of
				additional information by the institution relating to the examination.
							(2)Exit
				interviewIf a financial institution is not subject to a resident
				examiner program, the exit interview shall occur not later than the end of the
				9-month period beginning on the commencement of the examination, except that
				such period may be extended by the Federal financial institutions regulatory
				agency by providing written notice to the institution and the Office of
				Examination Ombudsman describing with particularity the reasons that a longer
				period is needed to complete the examination.
						(b)Examination
				materialsUpon the request of
				a financial institution, the Federal financial institutions regulatory agency
				shall include with the final report under this section an appendix listing all
				examination or other factual information relied upon by the agency in support
				of a material supervisory
				determination.
					.
		3.Examination
			 standards
			(a)In
			 generalThe Federal Financial
			 Institutions Examination Council Act of 1978 (12 U.S.C. 3301 et seq.), as
			 amended by this Act, is amended by adding at the end the following:
				
					1013.Examination
				standards
						(a)In
				generalIn the examination of
				financial institutions—
							(1)a commercial loan
				shall not be placed in non-accrual status solely because the collateral for
				such loan has deteriorated in value;
							(2)a modified or
				restructured commercial loan shall be removed from non-accrual status if the
				borrower demonstrates the ability to perform on such loan over a maximum period
				of 6 months, except that with respect to loans on a quarterly, semiannual, or
				longer repayment schedule such period shall be a maximum of 3 consecutive
				repayment periods;
							(3)a new appraisal on
				a performing commercial loan shall not be required unless an advance of new
				funds is involved; and
							(4)in classifying a commercial loan in which
				there has been deterioration in collateral value, the amount to be classified
				shall be the portion of the deficiency relating to the decline in collateral
				value and repayment capacity of the borrower.
							(b)Well capitalized
				institutionsThe Federal
				financial institutions regulatory agencies may not require a financial
				institution that is well capitalized to raise additional capital in lieu of an
				action prohibited under subsection (a).
						(c)Consistent loan
				classificationsThe Federal
				financial institutions regulatory agencies shall develop and apply identical
				definitions and reporting requirements for non-accrual
				loans.
						.
			(b)Definition of
			 material supervisory determinationSection 309(f)(1)(A) of the Riegle
			 Community Development and Regulatory Improvement Act of 1994 (12 U.S.C.
			 4806(f)(1)(A)) is amended—
				(1)in clause (ii), by
			 striking and at the end; and
				(2)by inserting after
			 clause (iii) the following:
					
						(iv)any issue specifically listed in an exam
				report as a matter requiring attention by the institution’s management or board
				of directors;
				and
						.
				4.Examination
			 Ombudsman
			(a)In
			 generalThe Federal Financial
			 Institutions Examination Council Act of 1978 (12 U.S.C. 3301 et seq.), as
			 amended by this Act, is amended by adding at the end the following:
				
					1014.Office of
				Examination Ombudsman
						(a)EstablishmentThere is established in the Council an
				Office of Examination Ombudsman.
						(b)Head of
				officeThere is established
				the position of the Ombudsman, who shall serve as the head of the Office of
				Examination Ombudsman, and who shall be hired separately by the Council and
				shall be independent from any member agency of the Council.
						(c)StaffingThe Ombudsman is authorized to hire staff
				to support the activities of the Office of Examination Ombudsman.
						(d)DutiesThe Ombudsman shall—
							(1)receive and, at the Ombudsman’s discretion,
				investigate complaints from financial institutions, their representatives, or
				another entity acting on behalf of such institutions, concerning examinations,
				examination practices, or examination reports;
							(2)hold meetings, at
				least once every three months and in locations designed to encourage
				participation from all sections of the United States, with financial
				institutions, their representatives, or another entity acting on behalf of such
				institutions, to discuss examination procedures, examination practices, or
				examination policies;
							(3)review examination procedures of the
				Federal financial institutions regulatory agencies to ensure that the written
				examination policies of those agencies are being followed in practice and
				adhere to the standards for consistency established by the Council;
							(4)conduct a continuing and regular program of
				examination quality assurance for all examination types conducted by the
				Federal financial institutions regulatory agencies;
							(5)process any
				supervisory appeal initiated under section 1015 or section 309(e) of the Riegle
				Community Development and Regulatory Improvement Act of 1994; and
							(6)report annually to the Committee on
				Financial Services of the House of Representatives, the Committee on Banking,
				Housing, and Urban Affairs of the Senate, and the Council, on the reviews
				carried out pursuant to paragraphs (3) and (4), including compliance with the
				requirements set forth in section 1012 regarding timeliness of examination
				reports, and the Council’s recommendations for improvements in examination
				procedures, practices, and policies.
							(e)ConfidentialityThe Ombudsman shall keep confidential all
				meetings, discussions, and information provided by financial
				institutions.
						.
			(b)DefinitionSection 1003 of the Federal Financial
			 Institutions Examination Council Act of 1978 (12 U.S.C. 3302) is
			 amended—
				(1)in paragraph (2),
			 by striking and at the end;
				(2)in paragraph (3),
			 by adding and at the end; and
				(3)by adding at the
			 end the following:
					
						(4)the term Ombudsman means the
				Ombudsman established under section
				1014.
						.
				5.Right to appeal
			 before an independent administrative law judgeThe Federal Financial Institutions
			 Examination Council Act of 1978 (12 U.S.C. 3301 et seq.), as amended by this
			 Act, is amended by adding at the end the following:
			
				1015.Right to
				appeal before an independent administrative law judge
					(a)In
				generalA financial
				institution shall have the right to appeal a material supervisory determination
				contained in a final report of examination.
					(b)Notice
						(1)TimingA
				financial institution seeking an appeal under this section shall file a written
				notice with the Ombudsman within 60 days after receiving the final report or
				examination that is the subject of such appeal.
						(2)Identification
				of determinationThe written notice shall identify the material
				supervisory determination that is the subject of the appeal, and a statement of
				the reasons why the institution believes that the determination is incorrect or
				should otherwise be modified.
						(3)Information to
				be provided to institutionAny information relied upon by the
				agency in the final report that is not in the possession of the financial
				institution may be requested by the financial institution and shall be
				delivered promptly by the agency to the financial institution.
						(c)Hearing before
				independent administrative law judge
						(1)In
				generalThe Ombudsman shall determine the merits of the appeal on
				the record, after an opportunity for a hearing before an independent
				administrative law judge.
						(2)Hearing
				proceduresIf a hearing is requested by the financial
				institution, the hearing shall—
							(A)take place not
				later than 60 days after the notice of the appeal was received by the
				Ombudsman; and
							(B)be conducted
				pursuant to the procedures set forth under sections 556 and 557 of title 5,
				United States Code.
							(3)Judge
				recommendation; standard of reviewIn any hearing under this
				subsection—
							(A)the administrative
				law judge shall recommend to the Ombudsman what determination should be made;
				and
							(B)in making such recommendation, the
				administrative law judge shall not defer to the opinions of the examiner or
				agency, but shall independently determine the appropriateness of the agency’s
				decision based upon the relevant statutes, regulations, and other appropriate
				guidance.
							(d)Final
				decisionA decision by the Ombudsman on an appeal under this
				section shall—
						(1)be made not later than 60 days after the
				record has been closed; and
						(2)be final agency action, and shall bind the
				agency whose supervisory determination was the subject of the appeal and the
				financial institution making the appeal.
						(e)ReportThe Ombudsman shall report annually to the
				Committee on Financial Services of the House of Representatives, the Committee
				on Banking, Housing, and Urban Affairs of the Senate on actions taken on
				appeals under this section, including the types of issues that financial
				institutions have appealed and the results of those appeals. In no case shall
				such a report contain information about individual financial institutions or
				any confidential or privileged information shared by financial
				institutions.
					(f)Retaliation
				prohibitedA Federal
				financial institutions regulatory agency may not—
						(1)retaliate against
				a financial institution, including service providers, or any
				institution-affiliated party, for exercising appellate rights under this
				section; or
						(2)delay or deny any
				agency action that would benefit a financial institution or any
				institution-affiliated party on the basis that an appeal under this section is
				pending under this
				section.
						.
		6.Additional
			 amendments
			(a)Riegle Community
			 Development and Regulatory Improvement Act of 1994Section
			 309 of the Riegle Community Development and Regulatory Improvement Act of 1994
			 (12 U.S.C. 4806) is amended—
				(1)in subsection (a),
			 by inserting after appropriate Federal banking agency the
			 following: , the Bureau of Consumer Financial
			 Protection,;
				(2)in subsection
			 (b)—
					(A)in paragraph (2),
			 by striking the appellant from retaliation by agency examiners
			 and inserting the insured depository institution or insured credit union
			 from retaliation by an agency referred to in subsection (a);
					(B)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and
			 adjusting the margins accordingly;
					(C)by striking
			 In establishing and inserting the following:
						
							(1)In
				generalIn establishing
							;
				and
					(D)by adding at the
			 end the following:
						
							(2)RetaliationFor
				purposes of this subsection and subsection (e), retaliation includes delaying
				consideration of, or withholding approval of, any request, notice, or
				application that otherwise would have been approved, but for the exercise of
				the institution’s or credit union’s rights under this
				section.
							;
				and
					(3)in subsection
			 (e)(2)—
					(A)in subparagraph
			 (B), by striking and at the end;
					(B)in subparagraph
			 (C), by striking the period and inserting ; and; and
					(C)by adding at the
			 end the following:
						
							(D)ensure that appropriate safeguards exist
				for protecting the insured depository institution or insured credit union from
				retaliation by any agency referred to in subsection (a) for exercising its
				rights under this
				subsection.
							.
					(b)Federal Deposit
			 Insurance ActSection 18(x)
			 of the Federal Deposit Insurance Act (12 U.S.C. 1828(x)) is amended by
			 inserting the Bureau of Consumer Financial Protection, before
			 any Federal banking agency each place that term appears.
			(c)Federal Credit
			 Union ActSection 205(j) of
			 the Federal Credit Union Act (12 U.S.C. 1785(j)) is amended by inserting
			 the Bureau of Consumer Financial Protection, before the
			 Administration each place that term appears.
			(d)Technical
			 correctionsThe Federal
			 Financial Institutions Examination Council Act of 1978 (12 U.S.C. 3301 et seq.)
			 is amended—
				(1)in section 1003(1)
			 (12 U.S.C. 3302(1)), by striking the Office of Thrift
			 Supervision,; and
				(2)in section 1005
			 (12 U.S.C. 3304), by striking One-fifth and inserting
			 One-fourth.
				
